United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40861
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBBY LAJUAN WILLIAMS,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. V-02-CR-112-ALL
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robby LaJuan Williams appeals his guilty plea conviction for

possession with intent to distribute less than five grams of

cocaine base.   Williams argues that 21 U.S.C. §§ 841 (a) and (b)

were rendered facially unconstitutional by Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000).    Williams concedes that his

argument is foreclosed by our opinion in United States v.

Slaughter, 238 F.3d 580, 581-82 (5th Cir. 2000), which rejected a

broad Apprendi-based attack on the constitutionality of that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40861
                                -2-

statute.   He raises the issue only to preserve it for Supreme

Court review.   A panel of this court cannot overrule a prior

panel’s decision in the absence of an intervening contrary or

superseding decision by this court sitting en banc or by the

United States Supreme Court.     Burge v. Parish of St. Tammany, 187

F.3d 452, 466 (5th Cir. 1999).    No such decision overruling

Slaughter exists.   Accordingly, his argument is foreclosed, and

the judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.